Citation Nr: 0305343	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  A diagnosis of a current right knee disability is not 
present.

2.  The veteran's current low back disability is not shown to 
be related to service or any incident thereof.


CONCLUSION OF LAW

1.  A right knee disability was not incurred in, or 
aggravated by, active service.     38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.102 (2002).

2.  A low back disability was not incurred in, or aggravated 
by, the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§  3.303, 3.102 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and VA 
examinations.  Probative evidence, not included in the file, 
has not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include VA examinations.  There is no identified 
probative evidence which remains outstanding.  

The RO sent the veteran letters in October 2001 and December 
2001 in which he was notified of the evidence necessary to 
substantiate his claims, as well as VA development activity.  
Specifically, he was advised that if there was other medical 
evidence that he would like the RO to consider, he should 
notify the RO and every reasonable effort would be made to 
obtain the evidence.  A July 2002 supplemental statement of 
the case set out the applicable law and regulations.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

The veteran contends that he injured his right knee and low 
back during active duty.

The veteran's service medical records were reviewed.  On 
report of medical history prior to entrance examination, the 
veteran noted that he had back pain.  The examiner noted back 
pain with strenuous exercise.  The entrance examination was 
negative for any findings, treatment or diagnoses of a low 
back or a right knee injury or disability.  In a May 1966 
treatment record it was noted that the veteran had painful 
patellar tendons due to running.  Examination revealed full 
range of motion with no effusion or instability.  The 
treatment was ice and quadriceps exercises and a foot pain.  
The veteran was also restricted from running and marching for 
two days.  In a March 1967 treatment record, the veteran 
complained of recurrent low back pain upon lifting.  There 
was no leg radiation or spasm.  Straight leg raising was 
negative.  Reflexes and sensation were within normal limits.  
The impression was muscle strain.  Treatment consisted of 
Darvocet and Robaxin with light duty for 72 hours.  On report 
of medical history prior to discharge examination, the 
veteran once again indicated recurrent back pain.  The 
examiner noted back injury at the age of 21.  The discharge 
examination was negative for any findings, treatment, or 
diagnoses of a low back or right knee injury or disability.    

Hospitalization records from St. Elizabeth's Hospital dated 
in February 1981 indicated that the veteran was admitted with 
complaints of low back pain while at work.  

A July 1981 myelogram from St. Luke's Hospital confirmed the 
presence of a disc herniation at L4-5 without any other 
pathology.  In July 1981 the veteran underwent a L4-5 partial 
hemilaminectomy and discectomy bilaterally.

In a letter from J. Hanaway, M.D., dated in July 1982, it was 
indicated that the veteran continued to be disabled since he 
was first seen in April 1982 and that he could not return to 
work at the present time.  Dr. Hanaway stated that the 
veteran had improved, however, there were a chance he could 
be able to return to work eventually.  

A discharge summary dictated by Dr. Hanaway in May 1982 
indicated the following diagnoses:  chronic traumatic low 
back pain; status post traumatic lumbar disc rupture; status 
post lumbar laminectomy; hypertrophic osteoarthritis of the 
facet joints, lumbar 4-5, L5-S1; and foraminal encroachment 
at L4-5, L5-S1. 

A July 1995 lumbar x-ray performed by Pickneyville Community 
Hospital District revealed interval mild to moderate L4-5 
disc space narrowing, especially posteriorly, and unchanged 
levoscoliosis and very minimal scattered focal hypertrophic 
spurring.  
 
The veteran underwent a VA orthopedic examination of the knee 
in January 2002.  He stated that he twisted his right knee 
during maneuvers in basic training and that he has had 
problems with the knee ever since.  He complained of constant 
pain, weakness, stiffness, and swelling.  He also stated that 
he experiences locking and instability of the knee.  The 
examiner noted that there was no heat or swelling of the 
knee.  The veteran did not use any crutches, brace, or 
corrective shoes.  He has not had surgery of his right knee.  
There was no evidence of dislocation or recurrent 
subluxation.  There was no evidence of inflammatory 
arthritis.  The examiner commented that on review of the 
claims folder, he could not find any mention of a right knee 
injury in service, and there was no indication of a right 
knee injury from private physicians.  There was normal range 
of motion of the right knee.  Flexion was from 0 to 140 
degrees.  Varus/valgus test in neutral and in 30 degrees of 
flexion was normal.  The Lachman and McMurray tests were both 
negative.  X-rays of the right knee revealed a normal right 
knee.  The diagnosis was negative knee examination. 

The veteran also underwent a VA orthopedic examination of the 
spine in January 2002.  He stated that while he was in basic 
training, he injured his low back and that he has had pain 
all during service.  When he was discharged, he went to work 
in the coalmines where he operated a roof bolter and an 
overland belt.  The examiner noted that the veteran did not 
have surgery on his back until 1981, 13 years following his 
discharge from service.  The veteran currently complained of 
pain in the low back which he described as a five or six out 
of ten.  He stated that he had increased weakness whenever 
his back started bothering him.  He had early morning 
stiffness that lasted approximately two hours or longer.  He 
complained of fatigability and lack of endurance.  Upon 
examination of the back, he was able to elevate up on his 
toes and heels and walk across the room without difficulty.  
Tandem walking and Romberg were both negative.  Forward 
flexion of the back was 60 degrees with complaints of pain.  
Backward extension was at 35 degrees.  Left lateral flexion 
and right lateral flexion was at 25 degrees each.  Left 
lateral rotation was 25 degrees and right lateral rotation 
was 15 degrees.  The musculature of the back was within 
normal limits.  No muscle spasms were noted.  Deep tendon 
reflexes were 2+ and brisk.  The diagnoses were history of 
back pain, status post diskectomy in 1981 and degenerative 
arthritis L5-S1.  The examiner commented that the back pain 
was less likely to have been service related and that it was 
just as likely related to the veteran's work as a coal miner.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Right Knee

The requirements for entitlement to service connection for a 
right knee disability have not been met. The competent 
evidence of record does not demonstrate a current right knee 
disability. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that the veteran's service medical records 
reveals a single entry of painful patellar tendons upon 
running.  The entrance and discharge examinations do not 
document a right knee injury or disability.  Following a VA 
examination in January 2002, the examiner noted an entirely 
normal examination of the right knee.  Thus, the Board must 
conclude that a right knee disability has not been 
demonstrated.

The veteran's complaints of right knee pain are acknowledged. 
But, these symptoms alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 
supra.  Additionally, while the veteran is competent to 
attest to experiencing pain in the right knee, he is not 
competent to render a diagnosis of a right knee disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Objective 
evidence establishing the presence of a current disability 
must be of record.  Here no such evidence is present.  
Accordingly, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Low Back

In this case, there is no competent evidence linking a low 
back disability to service.  In contrast, a January 2002 VA 
examiner specifically stated that it was less likely that the 
veteran's current back pathology was service related and that 
it was just as likely that it was related to the veteran's 
work as a coal miner.  The examiner's statement was based on 
a thorough review of the claims folder as well as a thorough 
examination of the veteran.  Thus, the Board must conclude 
that service connection for a low back disability is not 
warranted.

The Board once again acknowledges the statements by the 
veteran that his current back disability is related to 
service.  The veteran, however, as a layperson untrained in 
the field of medicine is not competent to offer an opinion 
which requires specialized medical knowledge.  Espiritu 
supra.
 
Finally, because the preponderance of the evidence is against 
the claim for service connection for a low back disability, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert supra.





ORDER

1.  Service connection for a right knee disability is denied.

2.  Service connection for a low back disability is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

